In a negligence action, plaintiff appeals from a judgment of the Supreme Court, Kings County (Kirsch, J.), dated November 28,1983, which was in favor of the defendant, upon a jury verdict. If Judgment affirmed, with costs. 11 The proof that the car defendant was driving skidded, causing it to deviate from its course of travel, made out a prima facie case and put the burden upon the defendant of coming forward with an explanation. However, the defendant having come forward, the factual evaluation of the evidence as a whole was for the jury (Pfaffenbach v White Plains Express Corp., 17 NY2d 132). Titone, J. P., Gibbons, Brown and Lawrence, JJ., concur.